Exhibit 10.1

 

 

STOCK PURCHASE AGREEMENT

 

by and among

 

MICHAEL W. HOPKINS,

 

FREDERICK A. HUTTNER,

 

SHERYL HUTTNER,

 

HUTTNER 1999 PARTNERSHIP LTD.,

 

RICHARD A. PISKE, III, and

 

ROBERT G. WONISH, as the Sellers

 

and

 

LARRY M. WRIGHT, as the Purchaser

 

 

Dated as of May 27, 2008

 

 

--------------------------------------------------------------------------------


 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is dated as of May 27, 2008, by
and among Michael W. Hopkins, Frederick A. Huttner, Sheryl Huttner, Huttner 1999
Partnership Ltd., a [    ] limited partnership, Richard A. Piske, III, and
Robert G. Wonish (each, a “Seller”, and collectively, the “Sellers”); and Larry
M. Wright (the “Purchaser”).  The Company, the Sellers and the Purchaser are
collectively referred to herein as the “Parties” and individually as a “Party”.

 

RECITALS

 

WHEREAS, the Sellers collectively own approximately 45% of the issued and
outstanding common stock, par value $0.001 per share (the “Common Stock”), of
Stratum Holdings, Inc., a Nevada corporation (the “Company”); and

 

WHEREAS, the Purchaser desires to purchase from the Sellers a total of
11,837,857 of the shares of Common Stock owned by the Sellers on the date
hereof.

 

NOW THEREFORE, in consideration of the premises, the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

 

ARTICLE 1
THE TRANSACTION; AGGREGATE PURCHASE PRICE

 

1.1           The Transaction.   At the Closing (as defined in Section 2.1),
subject to the terms and conditions of this Agreement, each Seller shall:

 

(a)           cause good and marketable title to the shares of Common Stock set
forth next to such Seller’s name on Exhibit A (the “Shares”) to be sold,
assigned, transferred, delivered and conveyed to the Purchaser, free and clear
of all restrictions on transfer (other than any restrictions under the
Securities Act of 1933, as amended, and state securities laws), taxes,
encumbrances, options, warrants, purchase rights, contracts, commitments,
equities, claims, and demands (collectively, “Liens”), and the Purchaser shall
purchase and accept title to the Shares in accordance with the terms and
conditions set forth herein;

 

(b)           surrender to the Company for cancellation the warrants and options
exercisable for shares of Common Stock set forth next to such Seller’s name on
Exhibit A (the “Warrants and Options”); and

 

(c)           cause the individuals identified on Schedule 1.1(c) to execute and
deliver to the Purchaser and the Company letters resigning from their positions
as directors, managers and/or officers of the Company and each of the direct and
indirect subsidiaries identified on Schedule 1.1(c), effective as of the Closing
Date.

 

--------------------------------------------------------------------------------


 

1.2           Aggregate Purchase Price.

 

(a)           In consideration of his purchase of the Shares, the Purchaser
shall pay to the Sellers at the Closing the aggregate amount of $887,839.28 (the
“Aggregate Purchase Price”), which shall be paid (i) by the payment in cash of
$591,892.85 (the “Cash Amount”) by confirmed wire transfer in immediately
available funds to a bank account or accounts to be designated by the Sellers,
and (ii) by delivery of promissory notes in the aggregate original principal
amount of $295,946.43 (the “Note Amount”), bearing no interest and providing for
the payment of the Note Amount in full no later than December 31, 2008 (each, a
“Note”, and collectively, the “Notes”).

 

(b)           The portion of the Aggregate Purchase Price to be paid to each
Seller at the Closing (including each Seller’s portion of the Cash Amount and
the Note Amount) is set forth opposite the name of such Seller on Exhibit B.

 

ARTICLE 2
CLOSING; CONDITIONS TO CLOSING

 

2.1           Closing.  The closing of the transactions set forth herein (the
“Closing”) shall take place at the offices of Haynes and Boone, LLP, located at
1221 McKinney Street, Suite 2100, Houston, Texas 77010, or at such other place
as the Parties may agree, contemporaneously with the signing of this Agreement
by all of the Parties.  The date of the Closing shall be referred to herein as
the “Closing Date”.

 

2.2           Conditions to Closing.  The obligations of the Parties to effect
the transactions contemplated by this Agreement are subject to the satisfaction
or waiver of following conditions:

 

(a)           The Board of Directors of the Company shall have appointed the
Purchaser as the President and Chief Executive Officer of the Company;

 

(b)           The Sellers’ delivery to the Purchaser of the following:

 

(i)            the Resignation Letters, duly executed by the individuals
identified on Schedule 1.1(c);

 

(ii)           certificates representing the Shares, duly endorsed or
accompanied by duly executed stock powers; and

 

(iii)          the Warrants and Options;

 

(c)           The Purchaser’s delivery to the Sellers of the following:

 

(i)            the Cash Amount of the Aggregate Purchase Price, by wire transfer
of immediately available funds to a bank account or accounts to be designated by
the Sellers; and

 

(ii)           the Notes representing the Note Amount of the Aggregate Purchase
Price, duly executed by the Purchaser; and

 

--------------------------------------------------------------------------------


 

(d)           The Company’s delivery to the Purchaser of a certificate
representing the Purchaser’s ownership of the Shares as of the Closing Date,
duly executed by the Company.

 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE SELLERS

 

Each Seller hereby represents and warrants to the Purchaser as follows:

 

3.1           Power and Authority.  Such Seller has all requisite legal power
and authority to execute and deliver this Agreement and all ancillary agreements
and instruments pursuant thereto to which it is a party (collectively, the
“Transaction Documents”), and to carry out and perform his, her or its
obligations thereunder.

 

3.2           Enforceability.  The Transaction Documents to which such Seller is
a party constitute, or upon execution shall constitute, valid and binding
agreements of such Seller, enforceable against such Seller in accordance with
their respective terms, except as such enforcement may be limited by bankruptcy,
insolvency, or other similar laws affecting the enforcement of creditors’ rights
or by general principles of equity.

 

3.3           Title to Shares.  Such Seller is the record and beneficial owner
of and has good and marketable title to all of the Shares set forth opposite his
name in Exhibit A to this Agreement, free and clear of all Liens.  The Shares
set forth opposite such Seller’s name on Exhibit A represent all of the shares
of Common Stock owned by such Seller as of the date of this Agreement, except
for the 100,000 shares of Common Stock being retained by Richard A. Piske, III.

 

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

The Purchaser hereby represents and warrants to the Sellers as follows:

 

4.1           Power and Authority.  The Purchaser has all requisite legal power
and authority to execute and deliver the Transaction Documents to which he is a
party, and to carry out and perform his obligations thereunder.

 

4.2           Enforceability.  The Transaction Documents to which the Purchaser
is a party, constitute, or upon his execution shall constitute, valid and
binding agreements of the Purchaser, enforceable against the Purchaser in
accordance with their respective terms, except as such enforcement may be
limited by bankruptcy, insolvency, or other similar laws affecting the
enforcement of creditors’ rights or by general principles of equity.

 

ARTICLE 5
PLEDGE OF SHARES

 

5.1           Pledge of Shares.  As security for the performance of his
obligations under the Notes (including the payment of the Note Amount), the
Purchaser hereby grants to each Seller a security interest in and pledge of
331/3 % of the Shares (which total 3,945,558 shares of Common

 

--------------------------------------------------------------------------------


 

Stock) purchased from such Seller pursuant to the terms and conditions of this
Agreement (such Shares, and any shares of capital stock or other securities of
the Company issued in exchange therefor or replacement thereof are collectively
referred to as the “Pledged Shares”), and hereby assigns, transfers and sets
over to such Seller all of the Purchaser’s right, title and interest in and to
the Pledged Shares, to be held by such Seller as security for the payment of
such Seller’s portion of the Note Amount.  The Purchaser hereby further assigns,
transfers, sets over and grants to each Seller a security interest in and to all
proceeds of the Pledged Shares.

 

5.2           Voting. Unless and until an Event of Default (as defined in the
Notes) shall have occurred and be continuing, the Purchaser shall have the right
to vote the Pledged Shares and to otherwise act with respect thereto.  All
rights of the Purchaser to vote the Pledged Shares shall, without further action
by any party, cease if an Event of Default shall occur.

 

5.3           Remedies.  Upon the occurrence of an Event of Default, the Sellers
shall be entitled to exercise all of the rights, powers and remedies vested in
them by this Agreement or the Notes and all rights, powers and remedies now or
hereafter existing at law or in equity or by statute or otherwise for the
protection and enforcement of their rights with respect to the Pledged Shares.

 

ARTICLE 6
COVENANT OF THE PURCHASER

 

Upon the receipt by the Company of (i) the net proceeds of the refunded portion
of the workers’ compensation policy issued by AIG covering the employees of
TradeStar Construction Services, Inc., resulting from the sale of substantially
all of the assets of such subsidiary on October 26, 2007, and (ii) the release
of the balance of $1,600,000 of the proceeds from the Company’s sale of all of
its stock in Petroleum Engineers, Inc. on March 11, 2008, which is currently
escrowed with U.S. Bank, National Association, the Purchaser covenants and
agrees that he shall cause the Company to pay the principal amount and accrued
interest due and owing by the Company to each holder of Unsecured Promissory
Notes dated May 23, 2006.

 

ARTICLE 7
MISCELLANEOUS

 

7.1           Governing Law.  This Agreement shall be governed in all respects
by the laws of the State of Texas without reference to its conflict of laws
principles which might cause the application of the laws of another
jurisdiction.

 

7.2           Public Announcements.  Any public announcement or similar
publicity with respect to this Agreement or the transactions contemplated hereby
shall be issued at such time and in such manner as the Purchaser and the Company
shall jointly determine.

 

7.3           Entire Agreement; Amendment.  This Agreement (including the
Exhibits and the Schedule referred to herein) and the Notes constitute the
entire agreement of the Parties relating to the subject matter hereof, and all
prior understandings, whether written or oral are superseded by this Agreement
and the Notes, and all prior understandings, and all related agreements and
understandings are terminated.  No amendment, modification or waiver of this
Agreement will be effective unless made in writing and signed by the Party to be
bound thereby.  No other

 

--------------------------------------------------------------------------------


 

course of dealing between or among any of the Parties or any delay in exercising
any rights pursuant to this Agreement shall operate as a waiver of any rights of
any Party.

 

7.4           Successors and Assigns.  All covenants and agreements set forth in
this Agreement will bind and inure to the benefit of the heirs, executors, legal
representatives, successors, and permitted assigns of the Parties.  No party may
assign this Agreement or any of its rights, interests or obligations hereunder
without the prior written consent of the other Parties.

 

7.5           Notices.  All notices which either Party is required or may desire
to serve upon any other Party shall be in writing and addressed to the Party at
the address for such party set forth on Exhibit C, or at such other address as
such Party shall have furnished to the other Parties in writing.  Any such
notice may be served personally or by facsimile or other form of electronic
communication, provided that written confirmation of receipt is immediately
obtained or a hard copy is concurrently sent by commercially recognized
overnight delivery service (such as Federal Express or DHL) or courier. Notice
shall be deemed served upon personal delivery or three (3) business days
following the date sent.

 

7.6           Delays or Omissions.  No delay or omission to exercise any right
or power accruing to any Party hereto, upon any breach or default of the other
Parties under this Agreement, shall impair any such right or power of such Party
nor shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or any similar breach or default thereafter occurring.

 

7.7           Expenses.  Each Party shall bear his, her or its own expenses and
legal fees with respect to this Agreement and the transactions contemplated
hereby.

 

7.8           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which may be executed by less than all of the Parties,
including by contemporaneous exchange of facsimile or electronic signatures
thereof, and all of which counterparts together shall constitute one and the
same agreement.

 

7.9           Dispute Resolution.  Any dispute or controversy arising out of,
relating to, or in connection with this Agreement or any Transaction Document,
or the interpretation, validity, construction, performance, breach, or
termination thereof, shall be settled by binding arbitration to be held in
Houston, Texas in accordance with the rules then in effect of the American
Arbitration Association (the “Rules”).  The arbitrator(s) may grant injunctions
or other relief in such dispute or controversy.  The decision of the
arbitrator(s) will be final, conclusive and binding on the Parties to the
arbitration.  Judgment may be entered on the arbitration decision in any court
having jurisdiction.  The arbitrator(s) will apply Texas law to the merits of
any dispute or claim, without reference to rules of conflicts of law.  The
arbitration proceedings will be governed by federal arbitration law and by the
Rules, without reference to state arbitration law.  The Parties hereby consent
to the jurisdiction of the state and federal courts located in Houston, Texas
for any action or proceeding arising from or relating to this Agreement or
relating to any arbitration in which the Parties are participants.

 

--------------------------------------------------------------------------------


 

7.10         No Third Party Beneficiaries.  Except as otherwise expressly
provided in this Agreement, no person which is not a Party will have any right
or obligation pursuant to this Agreement.

 

7.11         Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement will be construed as
if drafted jointly by the Parties and no presumption or burden of proof will
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement.

 

7.12         Severability.  In the event that any provision of this Agreement
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision.

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties hereto
as of the day and year first above written.

 

THE SELLERS:

 

THE PURCHASER:

 

 

 

Michael W. Hopkins

 

Larry M. Wright

 

 

 

 

 

 

/s/ Michael W. Hopkins

 

/s/ Larry M. Wright

 

 

 

Frederick A. Huttner

 

 

 

 

 

 

 

 

/s/ Frederick A. Huttner

 

 

 

 

 

Sheryl Huttner

 

 

 

 

 

 

 

 

/s/ Sheryl Huttner

 

 

 

 

 

Huttner 1999 Partnership Ltd.

 

 

 

 

 

By:

 

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Frederick A. Huttner

 

 

 

 

Name: Frederick A. Huttner

 

 

 

 

Title:

 

 

 

 

 

Richard A. Piske, III

 

 

 

 

 

 

 

 

/s/ Richard A. Piske, III

 

 

 

 

 

Robert G. Wonish

 

 

 

 

 

 

 

 

/s/ Robert G. Wonish

 

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Shares, Warrants and Options

 

Seller

 

Shares

 

Warrants

 

No. of Options

 

Michael W. Hopkins

 

3,889,000

 

208,214

 

0

 

Frederick A. Huttner

 

100,000

 

15,000

 

0

 

Sheryl Huttner

 

262,500

 

0

 

0

 

Huttner 1999 Partnership Ltd.

 

2,687,500

 

0

 

0

 

Richard A. Piske, III

 

1,142,857

 

0

 

460,000

 

Robert G. Wonish

 

3,756,000

 

7,500

 

0

 

Totals

 

11,837,857

 

230,714

 

460,000

 

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Payment of Aggregate Purchase Price

 

Seller

 

Cash Amount

 

Note Amount

 

Pro Rata Portion of
Aggregate Purchase
Price

 

Michael W. Hopkins

 

$194,450.00

 

$97,225.00

 

$291,675.00

 

Frederick A. Huttner

 

$5,000.00

 

$2,500.00

 

$7,500.00

 

Sheryl Huttner

 

$13,125.00

 

$6,562.50

 

$19,687.50

 

Huttner 1999 Partnership Ltd.

 

$134,375.00

 

$67,187.50

 

$201,562.50

 

Richard A. Piske, III

 

$57,142.85

 

$28,571.43

 

$85,714.28

 

Robert G. Wonish

 

$187,800.00

 

$93,900.00

 

$281,700.00

 

Totals

 

$591,892.85

 

$295,946.43

 

$887,839.28

 

 

--------------------------------------------------------------------------------


 

Exhibit C

 

Addresses for Notice

 

The Sellers:

 

Name

 

Address for Notice

Michael W. Hopkins

 

675 Bering Drive, Suite 250

 

 

Houston, Texas 77057

 

 

Tel: (713) 266-0010

 

 

Fax: (713) 972-1301

 

 

 

Frederick A. Huttner, Sheryl Huttner and Huttner 1999 Partnership Ltd.

 

P.O. Box 270990

Houston, Texas 77277

 

 

Tel: (970) 259-9505

 

 

Fax: (970) 375-2676

 

 

 

Richard A. Piske, III

 

143 Spa Drive

 

 

Annapolis, MD 21403

 

 

Tel: (410) 267-9067

 

 

Fax: (410) 267-9068

 

 

 

Robert G. Wonish

 

122 Longwood Drive

 

 

New Braunfels, Texas 78132

 

 

Tel: (713) 503-6447

 

The Purchaser:

 

Name

 

Address for Notice

Larry M. Wright

 

911 Creek Wood Way

 

 

Houston, Texas 77024

 

 

Tel: (713) 468-0383

 

 

Fax: (713) 464-8045

 

 

 

 

 

With a copy to:

 

 

 

 

 

Hirsch & Westheimer, P.C.

 

 

700 Louisiana, 25th Floor

 

 

Bank of America Center

 

 

Houston, Texas 77002-2728

 

 

Attention: Michael S. Wilk, Esq.

 

 

Tel: (713) 223-5181

 

 

Fax: (713) 223-9319

 

--------------------------------------------------------------------------------


 

Schedule 1.1(c)

 

Resigning Officers and Directors

 

Stratum Holdings, Inc.

 

Name

 

Position Resigned

Michael W. Hopkins

 

Director

Frederick A Huttner

 

Director

Jesse Marion

 

Director

David B. Russell

 

Director

 

CYMRI, L.L.C.

 

Name

 

Position(s) Resigned

Michael W. Hopkins

 

Manager and Vice President - Development

Frederick A Huttner

 

Manager and Vice President

Jesse Marion

 

Manager

 

Triumph Energy, Inc.

 

Name

 

Position(s) Resigned

Frederick A. Huttner

 

Director

Robert G. Wonish

 

Director and President

 

--------------------------------------------------------------------------------